Title: To James Madison from Stevens Thomson Mason, 23 April 1800
From: Mason, Stevens Thomson
To: Madison, James


Dear Sir
Phila April 23d. 1800
The presedential election bill of the Senate labours in the house of Reps. A motion to postpone it till next Session was on Friday last lost 52 to 48 many who voted agt the postponement declare themselves opposed to the bill and that they will not vote for it in any thing like its present form. It is now in the hands of a select committee and a new project is I am told agreed on. I have not learnt what it is, tho’ it is said not materially to vary in principle from the present one.
The most vigorous and undisguised efforts are making to crush the republican presses, and stifle enquiry as it may respect the ensuing election of P & V Pt. Holt the Editor of the Bee at New London in Cont is condemned to imprisonment for 3 months & a fine of $200 a Printer in N York has been fined & imprisoned I know not for what. Hazewell a printer in Vermont is indicted & will no doubt be convicted for reprinting from another paper a copy of McHenry’s letter to Genl Darke, which letter was actually published by McHenry himself in Fenno’s paper.
Thos. Cooper of Northumberland was tried and convicted on Saturday last for a libel on the Presdt. A more oppressiv⟨e⟩ and disgusting proceeding I never saw. Chase in his charge to the Jury (in a speech of an hour) shewed all the zeal of a well fee’d Lawyer and the rancour of a vindictive and implacable enemy. Cooper is to receive his sentence this day. I am Dr Sir with great regard Yours
Stes. Thon. Mason
